1    McGREGOR W. SCOTT
     United States Attorney
2
     AUDREY B. HEMESATH
3    Assistant United States Attorney
     501 I Street, Suite 10-100
4    Sacramento, CA 95814
     Telephone: (916) 554-2700
5    Email: Audrey.Hemesath@usdoj.gov

6    Attorneys for Respondents
7

8                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
9

10
       MARIA CORONA,
11                                                             Case No. 1:19-cv-1104 LJO SAB
                          Plaintiff,
12                                                             STIPULATION AND ORDER RE:
             v.                                                CONTINUANCE OF HEARING
13
       MATTHEW ALBENCE, et al.,
14                                                             Hearing Date: October 29, 2019
                                                               Time: 8:30 A.M.
                         Defendants.
15                                                             Hon. Lawrence J. O’Neill

16
            The parties were in the process of preparing a stipulation to continue the October 29,
17
     2019 hearing when this Court issued today’s minute order. The United States requests an
18
     extension of time to file its reply, until December 3, 2019, as the parties are attempting to reach
19
     an administrative resolution to the matter.
20
     Date: October 25, 2019
21

22
                                                           Respectfully Submitted,

23
                                                           McGREGOR W. SCOTT
24                                                         United States Attorney

25                                                 By:     /s/ Audrey B. Hemesath
                                                           Audrey B. Hemesath
                                                         Assistant U.S. Attorney
1                                                        /s/ Willard P. Bakeman
                                                         WILLARD P. BAKEMAN
2
                                                         Attorney for Plaintiffs
3

4

5

6
                                                 ORDER
7
            The United States’ request for an extension of time to file its reply is GRANTED. Any
8

9
     such reply shall be filed on or before December 3, 2019.

10
     IT IS SO ORDERED.
11
        Dated:    October 28, 2019                        /s/ Lawrence J. O’Neill _____
12                                               UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25
